Opinion issued July 9, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-19-00265-CV
                            ———————————
                          CERETA HARDY, Appellant
                                         V.
                            LANARD LANE, Appellee



             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1129179


                          MEMORANDUM OPINION
      Appellant, Cereta Hardy, proceeding pro se, has neither paid the required

filing fee nor established indigence for purposes of appellate costs. See TEX. R. APP.

P. 5, 20.1; see also TEX. GOV’T CODE ANN. §§ 51.207, 51.851(b), 51.941(a),

101.041(1) (West 2013); Order, Fees Charged in the Supreme Court, in Civil Cases
in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,

Misc. Docket No. 15-9158 (Tex. Aug. 28, 2015). Furthermore, appellant has failed

to timely file her appellate brief. See TEX. R. APP. P. 38.6(a)(1), (d), 38.8(a)(1).

After the Clerk of this Court’s May 1, 2019 notice warned appellant that her appeal

was subject to dismissal for want of prosecution if she failed to timely pay the filing

fee, and the June 11, 2019 notice warned appellant that her appeal was subject to

dismissal for want of prosecution if she failed to file her appellant’s brief, appellant

failed to timely respond to either notice. See TEX. R. APP. P. 5, 38.8(a)(1), 42.3(b).

      Accordingly, we dismiss the appeal for want of prosecution for failure to

timely pay all required fees and to file an appellant’s brief. See TEX. R. APP. P. 5,

38.8(a)(1), 42.3(b), (c).

                                   PER CURIAM
Panel consists of Justices Keyes, Kelly, and Goodman.




                                           2